Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated June 7, 2022 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to claims 2 and 14 to obviate the rejections of claim 2 under 35 USC 112(b) and 112(d).  Claim 14 is withdrawn.  Because the claims as amended removes an issue for Appeal, the response will be entered for purposes of Appeal.  See MPEP 714.12 and 714.13.

Response to Arguments
Applicant’s arguments have been fully considered but they remain unpersuasive.  Hunter in paragraph [0059] disclose 0 to 30 wt% ethyl hexyl acrylate copolymers and 5 to 45 wt% methacrylic acid copolymers as “Suitable Adhesive and Viscosifying Components”.  Hunter in at least Example 1 exemplify compositions comprising inter alia:

    PNG
    media_image1.png
    247
    647
    media_image1.png
    Greyscale

0 to 30 wt% ethyl hexyl acrylate copolymers reads on 0 wt% ethyl hexyl acrylate copolymers and one skilled in the art would recognize that the exemplified methacrylic acid-2-ethyhexyl acrylate copolymer is an optional component.  The Viscosifying agents(s) as disclosed and as exemplified are a copolymer of monomers, the copolymer reading on the “unstyrenated acrylic polymer” as instantly claimed.  The exemplified Film forming agent(s) is also a copolymer of monomers inclusive of styrene / ethenylbenzene.  As further evidence of such, Applicant is further referenced to EP 2409680 A2 (translation provided) which discloses 2-propenoic acid, 2-methyl, polymer with ethenylbenzene:

    PNG
    media_image2.png
    94
    555
    media_image2.png
    Greyscale

is a styrene and acrylate copolymer sold under the name Opulyn™ 301 by Rohm & Haas (copy provided):

    PNG
    media_image3.png
    118
    283
    media_image3.png
    Greyscale

Thus, it is clear that the exemplified Film forming agent(s) is a species of methacrylic acid-styrene copolymer as disclosed in paragraph [0062] of Hunter.  While Hunter indeed embraces blends of polymers, the compositions of Hunter do not require blends of polymers and it is not reasonable to conflate copolymers with blends of polymers.  Therefore, the rejection over Hunter is properly maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633